

113 SCON 42 IS: Recognizing caregiving as a profession and the extraordinary contributions of paid and family caregivers.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. CON. RES. 42IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Johanns (for himself and Ms. Ayotte) submitted the following concurrent resolution; which was referred to the Committee on Health, Education, Labor, and PensionsCONCURRENT RESOLUTIONRecognizing caregiving as a profession and the extraordinary contributions of paid and family
			 caregivers.Whereas 10,000 individuals in the United States turn 65 years old each day;Whereas it is estimated that 40,000,000 individuals in the United States, 13 percent of the
			 population of the United States, are 65 years of age or
			 older;Whereas in 2056, for the first time, the population of individuals in the United States who are age
			 65 or older is projected to
			 outnumber the population of individuals in the United States who are under
			 age 18;Whereas by 2060, the population of individuals in the United States who are age 65 or older is
			 projected to increase from 1 out of 7 individuals to 1 out of 5
			 individuals;Whereas the population of individuals in the United States who are age 85 or older is projected to
			 increase from 5,900,000 to 18,200,000 by 2060;Whereas the population of individuals in the United States who are age 85 or older is projected to
			 comprise 4.3 percent of the total population of the United States by 2060;Whereas more than 5,000,000 individuals in the United States have Alzheimer's disease;Whereas by 2050, as many as 16,000,000 individuals in the United States are projected to have
			 Alzheimer's disease;Whereas it is  estimated that 60 percent to 70 percent of individuals in the United States who have
			 Alzheimer's disease or dementia live at home, and such individuals may
			 need
			 assistance in their homes with activities of daily living;Whereas 1 out of 5 individuals in the United States who are older than 65 years of age need
			 assistance from a
			 caregiver to complete activities of daily living;Whereas in order to address the surging population of seniors who have significant needs for
			 in-home care, the field of senior caregiving must continue to grow;Whereas it is estimated that there are 65,700,000 adults in the United States who provide care to
			 an individual who is ill, disabled, or aged;Whereas it is estimated that there are 1,800,000 paid caregivers in the United States;Whereas both unpaid family caregivers and paid caregivers work together to serve the daily living
			 needs of seniors who live in their own homes;Whereas employment of caregivers is projected to grow 49 percent from 2012 to 2022, much faster
			 than the projected average  growth of all occupations; andWhereas as a senior is able to assume responsibility  for more of his or her own care, the burden
			 on
			 public payment systems in the Federal government and State governments
			 decreases: Now, therefore,
			 be itThat Congress—(1)recognizes the valuable contributions of caregivers;(2)supports paid caregivers, the private home care industry, and the efforts of family caregivers
			 in the United States by encouraging individuals to provide care to family,
			 friends,
			 and neighbors;(3)encourages accessible and affordable self-directed care for seniors;(4)should review Federal programs that address the needs of seniors and the family
			 caregivers of seniors; and(5)encourages the Secretary of Health and Human Services to continue efforts to educate the people of
			 the
			 United States on the impact of aging and the importance of knowing the
			 options available to seniors when seniors need care to meet their personal
			 needs.